Department No. 2, by the Court (from the Bench):
The property involved in this controversy was claimed by plaintiff to be exempt from seizure by reason of his being a hack-man, and using the same in his business as such. It was not necessary that he should have been actually using the property at the very time of the seizure ; it was sufficient if he was engaged in the business as a means of livelihood, even though the horses were at the time at pasture temporarily, and the hack at the painter’s undergoing repairs. The jury found that he was a hackman, habitually earning his living with the property, carrying passengers, and was using it at the time of the levy.
The points presented by the instructions asked for by the defendant were in fact passed upon and found by the jury; therefore, defendant suffered nothing from the ruling of the Court, even if he had been entitled to the instructions, which is very doubtful, as the instructions asked for were too general, and might have misled the jury without further explanation. An instruction should be complete in itself.
Judgment and order affirmed.